PER CURIAM.
We have examined the record and have considered the briefs and arguments of counsel and find the final judgment fully-supported by the evidence with the exception of the award to each party of an undivided one-half interest in the boat. We find that the trial court abused its discretion in awarding a special equity in the boat to appellee.
Affirmed in part and reversed in part with directions to modify the final judgment to award the boat to appellant. In addition, appellee’s request for allowance of a reasonable attorney’s fee for her attorney’s representation of her on this appeal is granted and the trial judge is directed to assess such fee to be paid by appellant.
BOYER, Acting C. J., and McCORD and JOHNSON, JJ., concur.